Case: 09-30261     Document: 00511059285          Page: 1    Date Filed: 03/23/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 23, 2010
                                     No. 09-30261
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EDDIE LEE COOKS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 3:92-CR-30041-1


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Eddie Lee Cooks, federal prisoner # 08212-035, was convicted in 1994 of
conspiracy to distribute more than 50 grams of cocaine base and of three counts
of distribution of cocaine base. Cooks was sentenced as a career offender to
concurrent terms of life imprisonment. In this appeal, Cooks challenges the
district court’s order denying his motion, under 18 U.S.C. § 3582(c)(2), for a
reduction of his sentence pursuant to recent amendments to the Sentencing
Guidelines applicable to cocaine base offenses. We review the district court’s

        *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30261   Document: 00511059285 Page: 2        Date Filed: 03/23/2010
                                No. 09-30261

order for an abuse of discretion. United States v. Cooley, 590 F.3d 293, 295-96
(5th Cir. 2009).
      Cooks contends that the district court lacked jurisdiction to impose the
original life sentences for counts two, three, and four; that the life sentences
were imposed in violation of his right to substantive due process; that it was
within the inherent powers of the district court to correct his illegal sentences;
and that he is actually innocent of one of the predicate felony drug offenses that
resulted in imposition of the life sentence. Cooks complains that the distribution
counts involved quantities less than 50 grams of cocaine base and, therefore, the
mandatory minimum life sentence did not apply to those counts.
      Cooks’s contention that his original sentence was imposed illegally is not
properly before this court, as it exceeds the scope of a § 3582(c) proceeding. See
United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995). This court held
recently that “[t]he crack cocaine guideline amendments do not apply to
prisoners sentenced as career offenders.” United States v. Anderson, 591 F.3d
789, 791 (5th Cir. 2009). The district court did not abuse its discretion by
denying the § 3582(c)(2) motion. See Cooley, 590 F.3d at 295-96. The district
court’s order is
      AFFIRMED.




                                        2